Citation Nr: 0402745	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for right eye 
choroidal neovascular membrane, status post laser treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from July 1962 to June 1964, 
from December 1990 to May 1991, and from April 1996 to April 
2000.

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board notes that a VA June 2002 psychiatry progress note 
indicated the veteran complained that his eye problem was 
making him feel depressed.  The impression was dysthymia 
secondary to eye problems.  The Board finds that these 
outpatient impressions raise informal claims for entitlement 
to service connection for a psychiatric disability, to 
include dysthymia secondary to his service-connected 
choroidal neovascular membrane of the right eye.  See 
38 C.F.R. § 3.155 (2003).  
Additionally, in June 2002, the veteran requested that he 
wished to reopen his claim for service connection for loss of 
vision in his right eye and service connection for a left eye 
disorder.  These matters are referred to the RO.

As discussed below, the issues on appeal are being REMANDED 
to the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

During the course of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  VCAA 
significantly expanded the VA's duty to notify and duty to 
assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  First, VA has a duty to provide notice of 
any information necessary to complete the claim, if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2) 
(2002).  Second, VA must notify the claimant of information 
and lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In fact, the SOC issued in July 
2002 notified the veteran of the old provisions of the duty 
to assist at 38 C.F.R. § 3.102 and 3.159, which required the 
veteran to submit a well-grounded claim prior to any duty by 
VA to assist in the development of that claim.  On remand, 
these deficiencies must be corrected.

After a review of the medical evidence in the claims file, 
the Board finds that the issues of an increased evaluation of 
right eye choroidal neovascular membrane and newly raised 
issue of entitlement to service connection for other 
bilateral eye disabilities are inextricably intertwined, at 
least at the present time.  See Hoyer v. Derwinski, 1 Vet. 
App. 208, 209-10 (1991).  That is, the current medical 
evidence presents an adjudicator no basis on which to 
determine what part of the veteran's visual loss is 
attributable to service-connected and nonservice-connected 
origins. 

The Board finds that the VA compensation examination of June 
2001 is inadequate as it does not adequately describe the 
loss of visual field in the right eye as a result of the 
choroidal neovascular membrane.  38 U.S.C.A. § 5103A(d) (West 
2002).  On remand, an examination should be conducted that 
fully describes the veteran's visual impairment, to include 
what part of the impairment is attributed to what eye 
disorder, and on the etiology of all eye disorders found on 
examination.  Regarding the loss of visual field in the right 
eye, the Board notes that such loss is evaluated under 
criteria at 38 C.F.R. § 4.76a (2003).  The RO should obtain a 
VA examination that includes information pertinent to these 
criteria to include a chart of visual field as illustrated at 
Figure 1 under 38 C.F.R. § 4.76a.

In order to ensure that the record is fully developed and 
comply with the veteran's due process rights, this case is 
REMANDED to the VBA AMC for the following:

1.  1.  The VBA AMC must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should obtain copies of 
the veteran inpatient and outpatient 
treatment records from the VA Medical 
Center in San Antonio, Texas, from June 
2002 to the present time.  All responses 
and/or evidence received should be 
incorporated into the claims file. 

3.  After the completion of # 1 and 2 
above, the veteran should be afforded a 
VA eye/visual examination to determine 
the nature and etiology of the veteran's 
eye disorders.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination.  Any testing deemed 
necessary by the examiner should be 
conducted. The examiner is requested to 
answer the following questions:

a.	Does the veteran currently suffer with 
eye/vision disorders?  If so, please 
provide the appropriate diagnoses.
b.	Is it at least as likely as not (that 
is, evidence for and against is in 
equipoise) that any current eye/vision 
disorder is the result of, or incurred 
during, the veteran's active military 
service?  Was any identified disorder 
aggravated beyond the natural course 
of the disease by his active military 
service?  (If so, please provide an 
opinion, if possible, on the degree of 
aggravation related to military 
service.)  Is any current eye/visual 
disorder in any way related to his 
complaints of eye problems during any 
period of active military service?  
Please explain your conclusions.
c.	Is the veteran's macular degeneration 
a congenital or developmental defect?  
If so, was this disorder aggravated 
beyond the natural course of the 
disease by his active military 
service?  Please provide an opinion, 
if possible, on the degree of 
aggravation related to military 
service.  
d.	Please provide findings related to the 
loss of visual field in both eyes.  
Please indicate, if possible, in the 
examination report what loss of visual 
field is attributed to each particular 
eye/visual disorder.  If such a 
medical opinion cannot be provided, 
please provide a rational in the 
examination report.
A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions must be clearly set 
forth.  

If the veteran fails to report for this 
examination, then refer the claims folder 
with a copy of this remand to the 
appropriate healthcare professional in 
order to obtain a medical opinions to 
questions posed in paragraphs (a), (b), 
and (c) based on a document review of the 
claims file.  

4.  The VBA AMC should readjudicate the 
veteran's claim for an increased 
evaluation for right eye choroidal 
neovascular membrane, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  In this regard, 
the RO should specifically consider (and 
discuss in its decision) the 
applicability of the presumption of 
soundness (38 C.F.R. § 3.304) for each 
period of active service and whether any 
eye/visual disorder is a 
congenital/developmental disorder 
(38 C.F.R. § 3.303(c)).  The RO should 
also determine whether service connection 
should be awarded for any eye/visual 
disorder that underwent aggravation 
during a period of active service, to 
include disorders of 
congenital/developmental origin.  See 
Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2002).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




